NO. 07-04-0313-CR

                                     IN THE COURT OF APPEALS

                             FOR THE SEVENTH DISTRICT OF TEXAS

                                                AT AMARILLO

                                                   PANEL E

                                        AUGUST 10, 2004
                                 ______________________________

                                          SHERYL D. ATWOOD,

                                                                       Appellant

                                                        v.

                                         THE STATE OF TEXAS,

                                                       Appellee
                              _________________________________

            FROM THE COUNTY COURT AT LAW NO. 2 OF LUBBOCK COUNTY;

                    NO. 2002-478,973; HON. DRUE FARMER, PRESIDING
                           _______________________________

                                   ABATEMENT AND REMAND
                                _______________________________

Before QUINN and CAMPBELL, JJ., and BOYD, S.J.1

         Appellant Sheryl D. Atwood appeals from a judgment convicting her of driving while

intoxicated. The reporter’s record is due in this cause. An extension of the applicable

deadline was sought by the court reporter. To justify the extension, the court reporter

represented that appellant has failed to pay or make arrangements to pay for the record.

Nothing of record shows that appellant is indigent and entitled to a free record.


        1
        John T. Bo yd, C hief Ju stice (R et.), Se ven th Court of App eals, sitting by assignm ent. Tex. Gov’t Code
Ann. §75.00 2(a)(1 ) (Vernon Supp. 2004 ).
       Accordingly, we now abate this appeal and remand the cause to the County Court

at Law No. 2 of Lubbock County (trial court) for further proceedings. Upon remand, the trial

court shall immediately cause notice of a hearing to be given and, thereafter, conduct a

hearing to determine the following:

       1. whether appellant desires to prosecute the appeal;

       2. whether appellant is indigent; and,

       3. whether the appellant is entitled to appointed counsel and a free appellate
       record.

The trial court shall cause the hearing to be transcribed. So too shall it 1) execute findings

of fact and conclusions of law addressing the foregoing issues, 2) cause to be developed

a supplemental clerk’s record containing the findings of fact and conclusions of law and all

orders it may issue as a result of its hearing on this matter, and 3) cause to be developed

a supplemental reporter’s record transcribing the evidence and arguments presented at the

aforementioned hearing. Should it be determined that appellant wishes to prosecute the

appeal, is indigent, and is entitled to an appointed attorney but has none, then the trial court

shall appoint counsel, unless appellant knowingly and voluntarily waives counsel.

Furthermore, the name, address, and phone number of any counsel appointed by the trial

court to represent appellant shall be included in the supplemental record. The trial court

shall also file both supplemental records with the clerk of this court on or before September

9, 2004. Should further time be needed by the trial court to perform these tasks, then it

must be requested before September 9, 2004.

    It is so ordered.

                                                     Per Curiam

Do not publish.

                                               2